department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division release number release date uil date date tax_year ending december 20xx taxpayer_identification_number person to contact employee identification_number employee telephone number phone certified mail - return receipt dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 effective january 20xx your determination_letter dated september 20xx is revoked the revocation of your exempt status was made for the following reason s organizations described in sec_501 of the internal_revenue_code and exempt from tax under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to establish that you are operated exclusively for exempt purposes you do not meet the operational_test requirements of sec_1 c -1 c of the regulations because more than a substantial portion of your activities are directed toward accrediting your members to become certified medical interpreters these activities are not in furtherance of an exempt_purpose for an sec_501 organization contributions to your organization are no longer deductible under sec_170 after january 20xx organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely maria hooke director eo examinations enclosure publication department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations date date taxpayer_identification_number form_990 return tax_year s ended december 20xx person to contact employee id telephone fax manager’s contact information employee id telephone response due_date date certified mail - return receipt requested dear why you're receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 for the periods above after we issue the final adverse determination_letter we'll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional information as stated in and above you'll still be able to file a protest with irs appeals_office after the meeting or after we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to sign a consent to extend the period of limitations for assessing tax this is to allow the letter rev catalog number 34809f irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax- exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we've issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn’t been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of this letter to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if you disagree with the technical_advice decision you will be able to appeal if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call for additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely maria hooke director exempt_organizations examinations enclosures form 886-a form_6018 pub pub letter rev catalog number 34809f form 886-a rev date name of taxpayer year period ended 20xx tax identification_number explanations of items schedule number or exhibit issue s proposal of revocation of the organizational and operational_test under internal_revenue_code sec_501 eo for failing to meet facts the eo was organized under the laws of the state of corporation per the original articles of incorporation the eo filed a form application_for recognition of exemption on december 20xx which is enclosed as exhibit and in 19xx as a non-profit per the letter the determination_letter dated september 20xx reviewed the eo received an sec_501 exemption with public charity status under irc section of a the effective date of exemption is december 20xx date f1023 filed see exhibit attached to this report as part of the exemption determination the eo amended its articles of incorporation on august 20xx to satisfy the organizational requirements of an sec_501 organization per the amended articles of incorporation the eo has the following purposes define educational requirements and qualification for establish professional standards of practice and norms of b c promote the establishment of professional i within medical institutions and related agencies d act as a clearing house for the collection and dissemination of information about and e promote research on issues of in the healthcare setting the eo amended article iv of the articles of incorporation to contain a proper powers and dissolution clause required for an sec_501 organization see exhibit and attached to this report on january 20xx the eo merged with the this entity is not registered in organization provides credentials to areview of this entity’s website suggests that this revenue_agent ra the following assertions were made conducted the initial interview with the eo on september 20xx e profession as there are no federal or state laws or regulations regulating the a an individual has the duty to assist patients to receive appropriate care and diagnostics however because of the lack of regulations any hospital or health clinic can hire any individual who are problematic in many ways with respect to concerning to the eo because healthcare diagnostics the eo wants to intervene and set a standard of high and trustworthy professionalism for should have the right training the right mindset to help the patient and the right level of continuing education to serve in the healthcare field in short knowing how to adequate to assist patients the eo believes every and classify them as alone is not this is form 886-a department of the treasury-internal revenue service publish no irs gov page catalog number 20810w form 886-a schedule number rev date name of taxpayer explanations of items tax identification_number - or exhibit year period ended 20xx e the to oversee and supervise the solely responsible for all certification program policies and decisions related to certification and recertification of national board was established the national board is e leadership academy - provided by the eo o o zero-month program monthly calls and online sessions sample topics include teambuilding mentoring and coaching skills managing conflict presentation skills business case for e e in addition to the leadership academy the eo provides educational content on its website through webinars the website acts as a library that curates a lot of information for past webinars are not accessible to the public the eo provided a copy of past seminars for review and here are some samples of the content o o o july 20xx - march 20xx - february 20xx - - the eo asserted that the eo owns the content with respect to the ownership of the materials mentioned above there are certain situations where the presenter may maintain ownership of the content as such the ra determined ownership of the content is on a case by case basis education registry is a detail list of available educational institutions training o disclaimer on the website the courses workshops and programs listed on the education registry are not offered or facilitated by the cannot be held responsible for the content delivery or outcome of these programs an individual can obtain the from the national board this is a committee within the national board and not federally regulated as the name would suggest the by passing the certification exams credentials are available in and to get the oral exam demonstrating education credits to maintain the a potential employer badge an individual is required to pass both a written and an in addition the individuals are required to have continuing badge the badge is helpful as it demonstrates competency for the eo reported the following amounts on their filed form_990 for the period ending december 20xx the ra accepted these figures as filed base on a review of the financial audit report prepared by a cpa firm that is in good standing form 886-a department of the treasury-internal revenue service publish no irs gov catalog number 20810w page schedule number form 886-a rev date or exhibit name of taxpayer explanations of items tax identification_number year period ended 20xx membership dues government grants accreditation exams certification ceu credits conference symposium dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total tota dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure base on the financial review of the organization certification and accreditation exams written and oral made up approximately dollar_figureok dollar_figurek dollar_figurek of total revenue for the organization the intergradation of with the eo occurred after the exemption determination exhibit this information was not included in the original form_1023 exhibit the income not related to accreditation generated by the organization results in approximately - of the total sources the eo’s bylaws attached as exhibit lists four types of membership available curtly engaged in in a medical setting in addition dues must be paid active active members active members shall be professional the delivery of members are eligible to vote hold office and chair committees associate members associate members shall be individuals other than who support the mission of the organization associate members can participate in activities of the of the association and may serve on committees but are excluded from voting and holding office corporate members corporate members shall be representatives of all health care facilities and other organizations or corporations providing and are interested in supporting the mission of the association corporate members shall be excluded from voting and holding office corporate members may serve on committees honorary members honorary members shall be individuals who have received unanimous approval of the executive board in recognition of outstanding contributions in support of the mission of the association honorary members shall not vote or hold office and or education dues is required for membership based on individual or corporate laws sec_501 of the internal_revenue_code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes and no part of the net_earnings of which inures to the benefit of any private shareholder orindividual sec_501 of the code provides for the exemption of business_leagues chambers_of_commerce real_estate boards boards_of_trade and professional_football_leagues whether or not administering a pension fund for football players which are not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number form 886-a or exhibit rev date name of taxpayer tax identification_number explanations of items sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such sections if any organization fails to meet either the organizational_test or the operational_test it is not exempt year period ended 20xx sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements an organization must establish that it is not organized or operated for the benefit of a private interest such as designated individuals the creator or his family shareholders or the organization or persons controlled directly or indirectly by such private interests per revrul_85_2 an organization is lessening the burdens of government onlly if a its activities are activities that a governmental_unit considers to be its burdens and b the activities actually lessen such governmental burden an organization must demonstrate that a government unit considers the organization to be acting on the government's behalf thereby actually freeing up government assets an activity is a burden of government only if there is an objective manifestation by a government unit that it considers the activities of the organization to be its burden revenue_ruling the government must formally recognize the organization and its functions to be considered a governmental burden 326_us_279 held that the presence of a single nonexempt purpose if substantial in nature will preclude tax exemption under sec_501 of the code revrul_70_187 a nonprofit organization formed by manufacturers of a particular product to conduct a program of testing and certification of the product to establish acceptable standards within the industry as a whole qualifies for exemption under sec_501 of the code revrul_73_567 holds that a medical specialty board that devises and administers written examinations to physicians in a particular medical specialty and issues certificates to successful candidates is not organized and operated exclusively for charitable purposes although the examination and certification of physicians promotes better medical service for the public these activities primarily serve the private interests of the medical profession by promoting and enhancing the status of a particular medical specialty thus the organization is not exempt under sec_501 because it is not organized and operated exclusively for charitable purposes but is exempt under sec_501 as an organization that promotes the common business_interest of its members form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number form 886-a a or exhibit rev date name of taxpayer explanations of items tax identification_number year period ended 20xx in revrul_71_504 1971_2_cb_231 the service holds that a city medical society exempt under sec_501 does not qualify for exemption under sec_501 because a substantial portion of the activities further the common business_purpose of the society's members the organization is not organized and operated exclusively for charitable purposes some of the organization's activities are charitable or educational but activities such as providing a patient referral service maintaining a grievance committee to hear complaints and settle disputes between member doctors and conducting a public relations program to enhance and improve the public image of the medical profession among others are directed primarily at the promotion of the medical profession accordingly the organization may not be reclassified as exempt under sec_501 gov t's position sec_1_501_c_3_-1 of the irs regulations interpret the term educational as used in sec_501 as including a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1 c - d the regulations acknowledge that there are many ways to conduct educational activities within the meaning of sec_501 including the operation of a traditional school with a regular faculty regularly scheduled curriculum and onsite classroom instruction and presentation of public discussion groups forums panels lectures or other similar programs sec_1_501_c_3_-1 some of the eo’s activities meet the definition for the purpose of’ education such as running the leadership academy providing workshops conferences and webinars for the members however the eo does not meet the operational_test requirements of sec_1 c - c of the regulations because more than a substantial portion of the eo’s activities are directed toward accrediting the eo’s members to become certified in furtherance of an exempt_purpose for an sec_501 organization these activities are not and the eo’s form_990 filed for year ending december 20xx attached as exhibit has books_and_records that suggest at least of the eo’s income came from accrediting consequently if more than an insubstantial part of the eo activities are not in furtherance of a qualified sec_501 exempt_purpose the eo won't meet the exclusively operated clause defined under sec_1_501_c_3_-1 of the regulations the eo received exemption under sec_501 based on the application originally reviewed in 20xx however there was a substantial amount of activity changes since the eo received the exemption specifically speaking the integration of the eo and the national board in 20xx changed the way the eo operates this merger altered the eo’s operations from what the original application entailed this fact should have been updated with the internal_revenue_service and a review of the eo’s exemption status was warranted the national board activity of accrediting substantial in nature furthermore the act of certifying education rather it is more of serving the private interests of the promoting and enhancing the status of is deemed not to be in furtherance of profession by - revrul_73_567 attached as exhibit are form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number form 886-a or exhibit rev date name of taxpayer explanations of items tax identification_number year period ended 20xx further members paying dues is not a function of a sec_501 which is organized exclusively for religious charitable scientific literary and educational_purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code or the corresponding provision of any future united_states internal revenue law rather members paying dues is typically a function of a sec_501 326_us_279 attached as exhibit held that the presence of a single nonexempt purpose if substantial in nature will preclude tax exemption under sec_501 of the code following the better business case the government has determined that the national board activity is substantial in nature and a proposal to revoke the eo’s sec_501 is warranted lessening the burdens of government lessening the burdens of government requires that an sec_501 organization demonstrates a very close connection to a governmental body this is a difficult standard to prove as many cases and rulings relating to certification demonstrate in 114_tc_498 attached as exhibit an sec_501 association developed standards to certify the fitness of structural steel fabrication the association funded the startup of a separate sec_501 organization to carry out the certification program the sec_501 argued that it had two legitimate exempt purposes- lessening the burdens of government and testing for public safety the sec_501 association had originally developed its certification program at the behest of governmental agencies the tax_court held that while government agencies had originally asked the association to develop a certification program there was no evidence that the government viewed auditing of steel fabrication as a governmental responsibility nor was there any evidence that but for the association and subsequently the would-be charity the government would have developed a similar program as such the sec_501's activities were deemed to be operated on behalf of private business interests following the argument above there needs to be evidence showing that profession should be regulated by a federal_agency in order to prove that the eo is lessening the burdens of the government it is arguable that such should be regulated by an authorized government body however as of today there is no federal_law or state law showing that the government believes per revrul_85_2 attached as exhibit an organization is lessening the burdens of government only if a its activities are activities that a governmental_unit considers to be its burdens and b the activities actually lessen such governmental burden it is in our position that the eo does not qualify for sec_501 status base on the lessening the burdens of government argument are a sub class of healthcare provider and as should be certified furthermore asa no official position has been received conclusion proposal of revocation is appropriate for this organization with the effective date of revocation january 20xx the eo does not meet the operational requirements of an sec_501 organization as catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a form 886-a rev date explanations of items name of taxpayer tax identification_number the eo derived of their income from accrediting certifying be derived from promoting high professional standards in determined to be primarily serving the interest of the that the eo is not operating exclusively for sec_501 purposes the eo’s activities are designed to promote the common business_interest of its members which is better described under sec_501 as exemplified by revrul_73_567 promotes high professional standards although some public benefit may year period ended 20xx profession the ra determine the act of examining and the activities are schedule number we or exhibit publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page
